DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10, 12, 13, 14, 23, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gall US 20170223947.

Regarding claim 1, Gall meets the claim limitations, as follows: 
An imaging device comprising 
a collecting region (i.e. FOV 42) [paragraph 45; fig. 1], 
an imaging unit (i.e. imaging device 18) [paragraph 45; fig. 1],  
a transmitter unit (i.e. wireless data transmitter 21) [paragraph 32; fig. 1] and
a control unit, wherein the control unit is configured to trigger the imaging unit to generate images of the collecting region (i.e. data processing system 38) [paragraph 32; fig. 1], and 
trigger the transmitter unit to send the images generated and/or information regarding the images generated via a network to a computer system (i.e. 21 transmits information to a computer system) [paragraph 32; fig. 1].  

Regarding claim 2, Gall meets the claim limitations, as follows: 
The imaging device of claim 1, wherein the collecting region is not configured for immobilizing and/or collecting arthropods (i.e. FOV 42 does not collect arthropods) [paragraph 45; fig. 1].  

Regarding claim 3, Gall meets the claim limitations, as follows: 
The imaging device of claim 1, wherein the collecting region is formed by a surface having at least one opening through which rainwater can drain from the collecting region (i.e. FOV 42 allows all rainwater to drain) [paragraph 45; fig. 1].  

Regarding claim 4, Gall meets the claim limitations, as follows: 
The imaging device of claim 3, wherein an outflow channel via which the rainwater can flow away in a directed manner adjoins the at least one opening (i.e. FOV 42 allows all rainwater to drain) [paragraph 45; fig. 1].  

Regarding claim 7, Gall meets the claim limitations, as follows:
The imaging device of claim l, further comprising a holder with which the imaging device can be positioned at a defined distance above soil, wherein the distance can be varied (i.e. mobile platform may have adjustable height) [paragraph 42,45; fig. 4].  

Regarding claim 8, Gall meets the claim limitations, as follows: 
The imaging device of claim 7, further comprising a height adjustment unit configured such that it sets a height of the collecting region above the soil to a defined value in an automated manner (i.e. mobile platform may have adjustable height which can be placed at a desired height above the ground surface and plants) [paragraph 42,45; fig. 4].  


Regarding claim 10, Gall meets the claim limitations, as follows: 
The imaging device of claim l, further comprising at least one light source, wherein the at least one light source is directed onto the collecting region such that electromagnetic radiation hits the collecting region and at least a portion of the electromagnetic radiation is scattered from the collecting region in a direction of the imaging unit (i.e. analytics can use LIDAR or LED light sources for imaging) [paragraph 32; fig. 1].  

Claim 12 is rejected using similar rationale as claim 1 and further below.
Gall meets the claim limitations, as follows:
the computer system which is configured to receive the information relating to the images from the plurality of imaging devices, analyze the information received to obtain information regarding the pests and/or beneficials present in a sub-area, transmit the information regarding the pests and/or beneficials present in a sub-area to one or more users (i.e. images captured, analyzed for plant health information which can include information regarding pests and transmitted to researchers) [paragraph 44].  

Claim 13 is rejected using similar rationale as claim 1. Further, paragraph 87 discusses multiple parts in the system.

Regarding claim 14, Gall meets the claim limitations, as follows: 
The system of claim 12, further comprising at least one plant analysis device in the sub-area, wherein the at least one plant analysis device comprises an imaging unit, a transmitter unit and a control unit, wherein the control unit is configured to trigger the imaging unit to generate images of plants or plant parts that are being grown in the sub-area, and trigger the transmitter unit to send the images generated via a network to a computer system, wherein the computer system which is configured to  receive the images sent, analyze the images received to ascertain a state of development of the plants and/or nature and/or severity of damage to the plants or plant parts by pests and/or state of health of the plants, communicate the state of development of the plants and/or the nature and/or severity of damage to the plants or plant parts by pests and/or the state of health of the plants to the one or more users (i.e. images captured, analyzed for plant health information which can include information regarding pests and transmitted to researchers) [paragraph 43,44].  

Claim 23 is rejected using similar rationale as claim 1.
Claim 28 is rejected using similar rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall in view Landwehr US 20050025357.

Regarding claim 5, Gall do/does not explicitly disclose(s) the following claim limitations:
located in an area where the collecting region is formed by a flat surface having an inclination ranging from 50 to 80° relative to the horizontal.  
However, in the same field of endeavor Gall discloses the deficient claim limitations, as follows:
located in an area where the collecting region is formed by a flat surface having an inclination ranging from 50 to 80° relative to the horizontal (i.e. images can be placed at various angles of rotation) [paragraph 404].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Gall with Landwehr to have the collection region located in an area where the collecting region is formed by a flat surface having an inclination ranging from 50 to 80° relative to the horizontal.
It would be advantageous because these angles may be desirable for imaging purposes. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Gall with Landwehr to obtain the invention as specified in claim 5.

Regarding claim 6, Landwehr meets the claim limitations, as follows: 
The imaging device of claim I, further comprising an automated cleaning unit of the collecting region [paragraph 35; fig. 10d].  


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall in view of Dick US20190166823.

Regarding claim 9, Gall do/does not explicitly disclose(s) the following claim limitations:
wherein the collecting region is separated from an environment by a mesh or grid.  
However, in the same field of endeavor Dick discloses the deficient claim limitations, as follows:
wherein the collecting region is separated from an environment by a mesh or grid (i.e. collection region 130 is a grid) [fig. 1].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Gall with Dick to have the collecting region is separated from an environment by a mesh or grid.
It would be advantageous because the separation would enable to pest to be imaged for any duration required. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Gall with Dick to obtain the invention as specified in claim 9.


Claim(s) 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall in view of McPeek US 20180259496.

Regarding claim 18, Gall do/does not explicitly disclose(s) the following claim limitations:
analyze the information received to obtain information regarding amounts of a (specific) pest and/or (specific) beneficial present in the collecting regions of the plurality of imaging devices, compare the amounts of the (specific) pest and/or (specific) beneficial present in the collecting regions of various imaging devices and find differences in the amounts, use the differences in the amounts to calculate a direction of spread of the specific pest and/or specific beneficial, and communicate the direction of spread to the one or more users
However, in the same field of endeavor McPeek discloses the deficient claim limitations, as follows:
analyze the information received to obtain information regarding amounts of a (specific) pest and/or (specific) beneficial present in the collecting regions of the plurality of imaging devices, compare the amounts of the (specific) pest and/or (specific) beneficial present in the collecting regions of various imaging devices and find differences in the amounts, use the differences in the amounts to calculate a direction of spread of the specific pest and/or specific beneficial, and communicate the direction of spread to the one or more users (i.e. direction of spread may be predicted based on LIDAR data of the arthropod) [paragraph 110].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Gall with McPeek to analyze the information received to obtain information regarding amounts of a (specific) pest and/or (specific) beneficial present in the collecting regions of the plurality of imaging devices, compare the amounts of the (specific) pest and/or (specific) beneficial present in the collecting regions of various imaging devices and find differences in the amounts, use the differences in the amounts to calculate a direction of spread of the specific pest and/or specific beneficial, and communicate the direction of spread to the one or more users.
It would be advantageous because this would enable real time pest analysis of the crops and would aid in pest mitigation. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Gall with McPeek to obtain the invention as specified in claim 18.

Claim 25 is rejected using similar rationale as claim 18.

Allowable Subject Matter
Claims 11, 15, 16, 17, 19, 20, 21,22, 24, 26, and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426